Order entered August 16, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00950-CR

                             THOMAS J. ELLIS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. MA1370570-C

                                         ORDER
      The State’s second motion for an extension to file its brief is GRANTED. The State’s

brief is deemed FILED August 11, 2016.


                                                  /s/   DAVID L. BRIDGES
                                                        PRESIDING JUSTICE